Citation Nr: 1710768	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-41 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II (DM). 

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities. 

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.
 
8.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals of the left fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes.

9.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals of the right fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from March 1971 to January 1978.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was remanded by the Board in October 2013 and February 2015 for further development.  The requested development has been completed and complies with the directives of the Board remand.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service, is not related to service and did not manifest to a compensable degree within one year of service separation. 

2.  The Veteran's DM did not have its onset in service, is not related to service and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's current bilateral knee disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

4.  The Veteran's current lumbar spine disorder, to include arthritis, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

5.  The Veteran's current bilateral ankle disorder was not incurred in service or caused by any in-service event, is not related to active service, and is not caused or aggravated by a service-connected disability.

6.  The Veteran's current bilateral hip disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

7.  The Veteran's current bilateral shoulder disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

8.  Throughout the entire timeframe on appeal, the Veteran's service-connected post-operative residuals of the left fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes more nearly approximated a moderately severe disability.

9.  Throughout the entire timeframe on appeal, the Veteran's service-connected post-operative residuals of the right fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes more nearly approximated a moderately severe disability.

10.  From May 13, 2013, the Veteran has been noted to have other right foot disabilities which is productive of moderate tenderness with palpation over the plantar fascia at the base of the right calcaneus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for DM are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for a disability evaluation in excess of 20 percent for the service-connected post-operative residuals of the right fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5283 (2016).

9.  The criteria for a disability evaluation in excess of 20 percent for the service-connected post-operative residuals of the left fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5283 (2016).

10.  The criteria for a separate 10 percent disability evaluation for moderate tenderness with palpation over the plantar fascia at the base of the right calcaneus, and no more, from May 13, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A March 2009 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As to the claims for service connection for hypertension and DM and the necessity for an examination, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own convulsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.  Accordingly, the Board finds that referral for a VA medical examinations on these issues is not warranted.

As to all other issues, the Veteran was afforded VA examinations in conjunction with his claims and also in accordance with the February 2015 Board remand.  The Board finds that the VA examination reports of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, to include VA examinations and documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the claims for service connection or increased evaluations.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also afforded the opportunity to appear at a personal hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

DM, hypertension, and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and DM, hypertension or arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Hypertension

The Veteran maintains that his current hypertension is related to his period of service.  

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of high blood pressure or hypertension.  At the time of his February 1971 service entrance examination, the Veteran's blood pressure was noted to be 134/72.  On a December 1976 dental health form, the Veteran circled the no box when asked if he had high blood pressure.  At the time of the Veteran's November 1977 service separation examination, his blood pressure was noted to be 116/60.  Normal findings were reported for the heart at that time.  

There were also no complaints, findings, or diagnoses of hypertension in the years immediately following service.  At the time of a March 2002 VA examination for his service-connected foot problems, the Veteran was noted to have blood pressure readings of 146/79 sitting, 132/81 standing, and 140/80 lying down.  The record does not contain any diagnoses of hypertension prior to the 2000's.  

Therefore, the Board finds that the weight of the evidence does not demonstrate continuity of symptomatology of hypertension. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  As noted above, the Veteran did not report having hypertension in service, with normal blood pressure readings being reported at the time of a November 1977 service separation examination, and the Veteran circling the no box on the December 1976 dental history form when asked if he had high blood pressure.  Moreover, hypertension was not first diagnosed until the 2000s.  The above contemporaneous evidence is more probative than his recent assertions that his current hypertension had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of hypertension until decades following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hypertension problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset of the Veteran's hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hypertension.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hypertension to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed hypertension disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current hypertension is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

DM

The Veteran maintains that his current DM is related to his period of service.  

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of DM.  At the time of his February 1971 service entrance examination, normal findings were reported for albumin and sugar.  On a December 1976 dental health form, the Veteran circled the no box when asked if he had diabetes or sugar in his urine.  At the time of the Veteran's November 1977 service separation examination, negative findings were again reported for albumin and sugar, with no notations of DM being made or reported at that time.  

There were also no complaints, findings, or diagnoses of DM in the years immediately following service.  The record does not contain any diagnoses of DM prior to the 2000's.  

Therefore, the Board finds that the weight of the evidence does not demonstrate continuity of symptomatology of DM. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  As noted above, the Veteran did not report having DM in service, with negative albumin and sugar findings being reported at the time of a November 1977 service separation examination, and the Veteran circling the no box on the December 1976 dental history form when asked if he had diabetes or sugar in his urine.  Moreover, DM was not first diagnosed until the 2000s.  The above contemporaneous evidence is more probative than his recent assertions that his current DM had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of DM until decades following service.  See Maxson v. Gober, supra; see also Mense v. Derwinski, supra.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current DM problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, the date of onset of the Veteran's DM, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding DM.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current DM to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed DM.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current DM is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Bilateral Knee Disorder

The Veteran has reported that it is his belief that his current right and left knee disorders are related to injuries sustained in service or that in the alternative that his knee disorders are secondarily related to his service-bilateral foot disorders.

A review of the Veteran's service treatment records reveals no complaints or findings of left or right knee problems.  At the time of his November 1977 service separation examination, normal findings were reported for the lower extremities, with no specific complaints or findings being made with regard to the right or left knee.  

The Veteran did not report having any right or left knee problems on his initial application for compensation, received in February 1990, or in February 2002, when he requested increased evaluations of his service-connected foot disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2013.  At that time, the Veteran was diagnosed as having degenerative joint disease of both knees, with date of diagnosis being reported as 2013.  

The examiner indicated that the Veteran's file had been reviewed and that review of the service treatment records indicated that the Veteran had surgery for both feet fourth metatarsals followed by multiple callosities, hammer toes and arthritis of both feet.  The examiner stated that review of the service treatment records did not indicate any evidence of degenerative arthritis of hips, shoulders, knees or ankles.  He noted that these disabilities appeared over 15 years after discharge.  Therefore, the Veteran's current disabilities were less likely than not related to his period of service.  He stated that there was no documentation of the Veteran having these conditions in service.  

As to the question of whether the Veteran's claimed disabilities were etiologically related to his service-connected foot disorders, the examiner again indicated that review of the service treatment records demonstrated that the Veteran had surgery for both feet fourth metatarsals followed by multiple callosities, hammer toes and arthritis of both feet with hallux valgus.  She observed that review of VAMC Health records in CAPRI starting 1998 till 2013 did not indicate any gait abnormality.  The examiner noted that the Veteran currently suffered from disabilities of degenerative arthritis of knees, hips, shoulders and ankle strain.  She noted that primary osteoarthritis was a chronic degenerative disorder related to aging.  She stated that as a person aged, the water content of the cartilage decreased as a result of a reduced proteoglycan content, thus causing the cartilage to be less resilient.  She also noted that trauma, obesity, and hereditary factors were known to play a role in the etiology of degenerative arthritis.  She opined that as the Veteran's foot disability did not cause a gait abnormality, it was less likely to have caused altered biomechanics and therefore was not responsible for the Veteran's current disabilities.

In its February 2015 remand, the Board noted that in the October 2013 remand, the Board instructed that the Veteran be provided a VA examination to obtain an etiological opinion regarding his lumbar spine, bilateral shoulders, hips, knees and ankle disabilities.  It observed that the Veteran was provided the requested examination in February 2014; however, the VA examiner did not fully comply with the Board's remand instructions.  Specifically, the Board had requested an opinion as to whether any of the Veteran's claimed disabilities had been aggravated (chronically worsened) by his service-connected bilateral foot disabilities.  It noted that the VA examiner did not address this prong of a secondary service connection claim.  As such, the February 2014 opinion was inadequate and a remand was necessary to address this deficiency. 

In conjunction with the February 2015 Board remand, an additional opinion was obtained in June 2015.  Following a comprehensive review of the record, the examiner opined that the Veteran's claimed conditions were not as at least as likely as not aggravated beyond their natural progression by the Veteran's service-connected foot conditions.  

The examiner indicated that review of VAMC Health records in CAPRI, starting 1998 till 2015, did not indicate any gait abnormality. The examiner noted that the Veteran currently suffered from disabilities of degenerative arthritis of knees, hips, shoulders and ankle strain.  She observed that primary osteoarthritis was a chronic degenerative disorder related to aging and that trauma, obesity, and hereditary factors were also known to play a role in the etiology of degenerative arthritis.  She stated as the Veteran's foot disability did not cause a documented gait abnormality, it was less likely to have caused altered biomechanics of the weight bearing joints and therefore was not responsible for the Veteran's current disabilities of the lower extremities.  She noted the shoulders were not affected by gait alterations and were in a separate and distinct anatomical location from the feet.  She opined that taking all of these factors into consideration, it was less likely than not that the Veteran's disabilities of the bilateral shoulders, lumbar spine, bilateral hips, bilateral knees and/or bilateral ankles had been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as postoperative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right or left knee disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of knee problems.  Normal findings were reported for the lower extremities at the time of his November 1977 service separation examination, with no notation of knee problems until many years following service.  

As to the Veteran's reports that he has had knee problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had knee problems on his November 1977 service separation examination.  Moreover, on his initial application for compensation, received in February 1990, the Veteran did not report having knee problems.  This suggests to the Board that there was no pertinent knee problem at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for knee problems at the time of the 1990 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from knee problems since service, or the lack of knee symptomatology at the time he filed the claim, or both.  Knee problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of knee symptoms in service and since service are not credible.

As to the Veteran's belief that his current knee disorders are related to his period of service, the question of causation of a complex medical condition, such as the knee disorders, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current degenerative joint of the knees.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current knee disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The December 2013 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current knee disorders were less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current knee disorders are proximately due to or aggravated by his service-connected foot disorders.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his knee disorders and his service-connected foot disorders and has not done so. 

In contrast, the December 2013 VA examiner opined that the Veteran's knee disorders were not caused by his service-connected foot disorders and the June 2015 VA examiner opined that the Veteran's knee disorders were not aggravated (permanently worsened) by his service-connected foot disorders.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's bilateral knee disorders, including arthritis, were not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorders have also not been shown to be related to the Veteran's service-connected foot disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed bilateral knee disorders were neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a bilateral knee disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine

The Veteran has reported that it is his belief that his current lumbar spine disorder is related to injuries sustained in service or that in the alternative that his lumbar spine disorder is secondarily related to his service-bilateral foot disorders.

A review of the Veteran's service treatment records reveals no complaints or findings of low back problems.  At the time of the November 1977 service separation examination, normal findings were reported for the spine and lower extremities, with no specific complaints or findings being made with regard to the low back.  

The Veteran did not report having any low back problems on his initial application for compensation, received in February 1990, or in February 2002, when he requested increased evaluations of his service-connected foot disorders.  

As noted above, the Veteran was afforded a VA examination in December 2013.  At that time, he was diagnosed as having degenerative arthritis of the spine, with date of diagnosis being reported as 2013.  At that time, the examiner noted that the Veteran's current disabilities were less likely than not related to his period of service and that the Veteran's foot disability did not cause a gait abnormality, and was less likely to have caused altered biomechanics and therefore not responsible for the Veteran's current disabilities.  The June 2015 VA examiner opined that it was it was less likely than not that the Veteran's lumbar spine disability had been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as postoperative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current lumbar spine disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of low back problems.  Normal findings were reported for the spine and lower extremities at the time of his November 1977 service separation examination, with no notation of low back problems until many years following service.  

As to the Veteran's reports that he has had low back problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had lumbar spine problems on his November 1977 service separation examination.  Moreover, on his initial application for compensation, received in February 1990, the Veteran did not report having low back problems.  This suggests to the Board that there was no pertinent low back problem at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for low back problems at the time of the 1990 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from low back problems since service, or the lack of back symptomatology at the time he filed the claim, or both.  Low back problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of low back symptoms in service and since service are not credible.

As to the Veteran's belief that his current low back disorder is related to his period of service, the question of causation of a complex medical condition such as the lumbar disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  It has not been shown that he has the requisite training diagnose the cause of his current arthritis of the lumbar spine.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The December 2013 VA examiner, following a comprehensive review of the record, and examination opined that the Veteran's current low back disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current low back disorder is proximately due to or aggravated by his service-connected foot disorders.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his low back disorder and his service-connected foot disorders and has not done so. 

In contrast, the December 2013 VA examiner opined that the Veteran's low back disorder was not caused by his service-connected foot disorders and the June 2015 VA examiner opined that the Veteran's low back disorder was not aggravated (permanently worsened) by his service-connected foot disorders.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's low back disorder, including arthritis, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorder has also not been shown to be related to the Veteran's service-connected foot disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed lumbar spine disorder was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a low back disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Ankle Disorder

The Veteran has reported that it is his belief that his current bilateral ankle disorder is related to injuries sustained in service or that in the alternative that his bilateral ankle disorder is secondarily related to his service-bilateral foot disorders.

A review of the Veteran's service treatment records reveals no complaints or findings of ankle problems.  At the time of the November 1977 service separation examination, normal findings were reported for the lower extremities, with no specific complaints or findings being made with regard to the ankles.  

The Veteran did not report having any ankle problems on his initial application for compensation, received in February 1990 or in February 2002 when he requested increased evaluations for his service-connected foot disorders.  

As noted above, the Veteran was afforded a VA examination in December 2013.  At that time, he was diagnosed as having bilateral ankle strain, with date of diagnosis being noted as 2013.  At that time, the examiner noted that the Veteran's current disabilities were less likely than not related to his period of service and that the Veteran's foot disability did not cause a gait abnormality, and was less likely to have caused altered biomechanics and therefore not responsible for the Veteran's current disabilities.  The June 2015 VA examiner opined that it was it was less likely than not that the Veteran's ankle disability had been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as postoperative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current bilateral ankle disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of ankle disabilities.  Normal findings were reported for the spine and lower extremities at the time of his November 1977 service separation examination, with no notation of ankle problems until many years following service.  

As to the Veteran's reports that he has had ankle problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had ankle problems on his November 1977 service separation examination.  Moreover, on his initial application for compensation, received in February 1990, the Veteran did not report having ankle problems.  This suggests to the Board that there was no pertinent ankle problem at that time.  It is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for ankle problems at the time of the 1990 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from ankle problems since service, or the lack of ankle symptomatology at the time he filed the claim, or both.  Ankle problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of ankle symptoms in service and since service are not credible.

As to the Veteran's belief that his current ankle disorders are related to his period of service, the question of causation of a complex medical condition such as the ankle disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  It has not been shown that he has the requisite training diagnose the cause of his current ankle strain.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current ankle strain to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The December 2013 VA examiner, following a comprehensive review of the record, and examination opined that the Veteran's current ankle disorders were less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that they misstated any relevant fact. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current ankle disorders are proximately due to or aggravated by his service-connected foot disorders.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his ankle disorders and his service-connected foot disorders and has not done so. 

In contrast, the December 2013 VA examiner opined that the Veteran's ankle strain was not caused by his service-connected foot disorders and the June 2015 VA examiner opined that the Veteran's ankle strain was not aggravated (permanently worsened) by his service-connected foot disorders.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's bilateral ankle disorder was not shown during active service or for many years thereafter, including no chronic symptoms during service, and no continuous post service symptoms.  The disorder has also not been shown to be related to the Veteran's service-connected foot disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed bilateral ankle disorders were neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a bilateral ankle disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hips

The Veteran has reported that it is his belief that his current bilateral hip disorder is related to injuries sustained in service or that in the alternative that his bilateral hip disorder is secondarily related to his service-bilateral foot disorders.

A review of the Veteran's service treatment records reveals no complaints or findings of hip problems.  At the time of the November 1977 service separation examination, normal findings were reported for the lower extremities, with no specific complaints or findings being made with regard to the hips.  

The Veteran did not report having any hip problems on his initial application for compensation, received in February 1990, or in February 2002, when he requested increased evaluations for his service-connected foot disorders.  

As noted above, the Veteran was afforded a VA examination in December 2013.  At that time, he was diagnosed as having degenerative joint disease of the hips, with date of diagnosis being reported as 2013.  At that time, the examiner noted that the Veteran's current disabilities were less likely than not related to his period of service and that the Veteran's foot disability did not cause a gait abnormality, and was less likely to have caused altered biomechanics and therefore not responsible for the Veteran's current disabilities.  The June 2015 VA examiner opined that it was it was less likely than not that the Veteran's bilateral hip disorder  had been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as postoperative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current bilateral hip disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of hip problems.  Normal findings were reported for the lower extremities at the time of his November 1977 service separation examination, with no notation of hip problems until many years following service.  

As to the Veteran's reports that he has had hip problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had hip problems on his November 1977 service separation examination.  Moreover, on his initial application for compensation, received in February 1990, the Veteran did not report having hip problems.  This suggests to the Board that there was no pertinent hip problem at that time.  The Veteran's inaction regarding a claim for hip problems at the time of the 1990 application for benefits may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from hip problems since service, or the lack of hip symptomatology at the time he filed the claim, or both.  Hip problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of hip symptoms in service and since service are not credible.

As to the Veteran's belief that his current bilateral hip disorder is related to his period of service, the question of causation of a complex medical condition such as the current hip disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  It has not been shown that he has the requisite training to diagnose the cause of his current hip degenerative joint disease.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current hip disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The December 2013 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current hip disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current hip disorder is proximately due to or aggravated by his service-connected foot disorders.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his bilateral hip disorder and his service-connected foot disorders and has not done so. 

In contrast, the December 2013 VA examiner opined that the Veteran's bilateral hip disorder was not caused by his service-connected foot disorders and the June 2015 VA examiner opined that the Veteran's bilateral hip disorder was not aggravated (permanently worsened) by his service-connected foot disorders.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's bilateral hip disorder, including degenerative joint disease, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorder has also not been shown to be related to the Veteran's service-connected foot disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed bilateral hip disorder was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a bilateral hip disorder, to degenerative joint disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Shoulders

The Veteran has reported that it is his belief that his current bilateral shoulder disorder is related to injuries sustained in service or that in the alternative that his bilateral shoulder disorder is secondarily related to his service-bilateral foot disorders.

A review of the Veteran's service treatment records reveals no complaints or findings of shoulder problems.  At the time of the November 1977 service separation examination, normal findings were reported for the upper extremities, with no specific complaints or findings being made with regard to the shoulders.  

The Veteran did not report having any shoulder problems on his initial application for compensation, received in February 1990, or in February 2002, when he requested increased evaluations of his service-connected foot disorders.  

As noted above, the Veteran was afforded a VA examination in December 2013.  At that time, he was diagnosed as having degenerative joint disease of the shoulders, with date of diagnosis being reported as 2013.  At that time, the examiner noted that the Veteran's current disabilities were less likely than not related to his period of service and that the Veteran's foot disability did not cause a gait abnormality, and was less likely to have caused altered biomechanics and therefore not responsible for the Veteran's current disabilities.  The June 2015 VA examiner noted that the shoulders were not affected by gait alterations and were in a separate and distinct anatomical location from the feet.  She opined that it was it was less likely than not that the Veteran's bilateral shoulder disorder had been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as postoperative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current bilateral shoulder disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of shoulder problems.  Normal findings were reported for the upper extremities at the time of his November 1977 service separation examination, with no notation of shoulder problems until many years following service.  

As to the Veteran's reports that he has had shoulder problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had shoulder problems on his November 1977 service separation examination.  Moreover, on his initial application for compensation, received in February 1990, the Veteran did not report having shoulder problems.  This suggests to the Board that there was no pertinent shoulder problem at that time.  The Veteran's inaction regarding a claim for shoulder problems at the time of the 1990 application for benefits may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from shoulder problems since service, or the lack of shoulder symptomatology at the time he filed the claim, or both.  Shoulder problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of shoulder symptoms in service and since service are not credible.

As to the Veteran's belief that his current bilateral shoulder disorder is related to his period of service, the question of causation of a complex medical condition such as the current shoulder disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  It has not been shown that he has the requisite training diagnose the cause of his current bilateral shoulder degenerative joint disease.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current shoulder disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The December 2013 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current shoulder disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current shoulder disorder is proximately due to or aggravated by his service-connected foot disorders.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his bilateral shoulder disorder and his service-connected foot disorders and has not done so. 

In contrast, the December 2013 VA examiner opined that the Veteran's bilateral shoulder disorder was not caused by his service-connected foot disorders and the June 2015 VA examiner opined that the Veteran's bilateral shoulder disorder was not aggravated (permanently worsened) by his service-connected foot disorders.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's bilateral shoulder disorder, including degenerative joint disease, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorder has also not been shown to be related to the Veteran's service-connected foot disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed bilateral shoulder disorder was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a bilateral shoulder disorder, to degenerative joint disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

The Veteran's post-operative residuals of the left and right fourth metatarsals with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes are currently rated under DC 5283.  Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  Malunion or nonunion of the tarsal or metatarsal bones are assigned a 40 percent rating if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a, DC 5283.

In conjunction with his claim, the Veteran was afforded a VA examination in April 2009.  At the time of the examination, the Veteran reported pain in the both feet which occurred constantly.  He indicated that the pain traveled up to the lower back, hips and legs.  He stated the pain crushing and sharp.  From 1 to 10 (10 being the worst pain) the pain level was at 9.  The pain was be elicited by physical activity.  It is relieved by rest and by Lortab.  The Veteran stated that at the time of pain, he was unable to function with the pain.  As it related to the foot condition, at rest he had pain, stiffness and swelling.  He had no weakness or fatigue at rest.  While standing or walking he reported having pain, weakness, swelling, and fatigue.  When standing or walking he had no stiffness.  The bone condition had never been infected.  He described residuals of constant pain.  The treatment was Lortab.  The Veteran reported being unable to stand, run, or climb stairs for long periods. 

Physical examination of the right foot revealed there was a level scar present at the right 4th metatarsal surgery measuring about 1.5 cm by 0.3 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, abnormal texture, or limitation of motion. 

On the left foot, there was a scar located on left 4th metatarsal surgery which was level measuring about 1.3 cm by 0.3 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture inflammation, edema, or limitation of motion.

Examination of the right foot reveals tenderness.  It did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed tenderness.  It did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.

Palpation of the plantar surface of the right and left foot revealed no tenderness.  Weightbearing and non-weightbearing examination of the Achilles tendon revealed normal alignment on the right and left.  Pes planus and pes cavus were not present.  The Veteran had hammer toes for toes 2-5 on the left and right.  Morton's metatarsalgia was not present.  Hallux valgus was present on the left and right, the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.

The Veteran was noted to have limitations with standing and walking.  He was able to stand only 10-15 minutes.  He required arch supports and shoe inserts.  He required no orthopedic shoes, corrective shoes, foot supports, or the buildup of the shoe.  The symptoms and pain were not relieved by the previously noted corrective shoe wear. 

The examiner indicated that for the VA established diagnosis of post-operative fourth metatarsal, left and right, with multiple callosities, to include arthritis with history of hallux valgus deformity and hammer toes, there were no changes in the diagnoses.  The Veteran's conditions were active.  The objective factors were tenderness of the right and left foot, callosities, hallux valgus, and hammertoes.  There was an additional diagnosis of scars due to bilateral 4th metatarsal surgery.  The scars were located at bilateral 4th metatarsal. 

In May 2013, the Veteran was afforded an additional VA examination.  At that time, the Veteran reported that his condition had worsened.  Physical examination revealed no findings of Morton's neuroma or metatarsalgia.  The Veteran had hammertoes from 2-5 on the left and right.  The Veteran was also noted to have mild to moderate symptoms of bilateral hallux valgus.  The Veteran did not have pes cavus.  There was also no malunion of the tarsal or metatarsal bones.  The Veteran also had other foot injures described as moderate tenderness with palpation over the plantar fascia at the base of the right calcaneus as well as moderate callus formation over the first and fifth metatarsals of the plantar surface of the right foot.  The examiner described these other injuries as moderate in nature.  Bilateral weak foot was not found to be present.  The Veteran was noted to use a cane for gait stability.  The examiner indicated that the Veteran's ability to work was limited due to his limited ability for prolonged standing and weight bearing and also due to gait instability due to his foot problems.  

The examiner stated that for the VA established diagnosis of postoperative, fourth metatarsal, right, with multiple callosities, to include arthritis with hallux valgus deformity and hammertoes, the diagnosis was changed and it was a progression of the previous diagnosis, with the addition of plantar fasciitis.  The VA established diagnosis of postoperative fourth metatarsal, left, with multiple callosities to include arthritis, with history of hallux valgus deformity and hammertoes, remained unchanged.  The Veteran's condition was noted to be active.  

The criteria for an evaluation in excess of 20 percent for post-operative fourth metatarsal left and right, with multiple callosities, to include arthritis with history of hallux valgus deformity and hammer toes have not been met.  The Veteran has not been shown to have severe malunion of nonunion of the tarsal or metatarsal bones as is required under DC 5283.  His disability has also not been described as more than moderately severe at any time.  Although the Veteran has been found to have hammertoes, a separate compensable evaluation is not warranted as the hammer toes do not involve the big toe.  A separate compensable evaluation is only warranted where all toes are involved.  As it relates to hallux valgus, there has been no demonstration of resection of the metatarsal head or a demonstration that the hallux valgus is severe enough to equate to the amputation of the great toe. 

Additionally, a higher evaluation is not warranted under other potentially applicable provision of the rating schedule such as DC 5276 (pes planus); DC 5277 (bilateral weak foot); DC 5278 (clawfoot); or DC 5279 (anterior metatarsalgia), as these conditions were not shown on any examination.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent, as explained and discussed above.

The Board does find that a separate additional 10 percent rating for other foot injuries under DC 5284 is warranted from May 13, 2013 for the right foot, the date of the VA examination and the first notation of this additional foot problem in the record, where the Veteran was found to have moderate tenderness with palpation over the plantar fascia at the base of the right calcaneus.  This is a separate and distinct disability from those disabilities identified in the rating criteria relating to the foot and qualify as other foot injuries under DC 5284.  An evaluation in excess of 10 percent is not warranted as this disability has not been described as more than moderate in nature at any time.  

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left foot disabilities with the established criteria found in the rating schedule for the disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain and functional loss associated with the Veteran's right and left foot condition is contemplated by the rating schedule.  The terms moderate, moderately severe, and severe in DC 5283 and other corresponding codes are broad enough to encompass all of these symptoms.  Remand for referral for extraschedular consideration of the right and left foot disability is therefore not warranted.

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Service connection for hypertension is denied.  

Service connection for DM is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a lumbar spine disorder is denied. 

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral shoulder disorder is denied.  

A disability evaluation in excess of 20 percent for the service-connected post-operative residuals of the right fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes, is denied. 

A disability evaluation in excess of 20 percent for the service-connected post-operative residuals of the left fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes, is denied.

A separate 10 percent disability evaluation for moderate tenderness with palpation over the plantar fascia at the base of the right calcaneus, as other foot injuries, and no more, from May 13, 2013, is granted. 




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


